DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for detecting a first synchronization signal block, means for determining one or more wireless communication parameters, means for generating a first mapping and means for communication with the satellite in claim 57. Fig. 7 provides the corresponding structure for the claimed means.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(Currently Amended) 44. The wireless communication device 

REASONS FOR ALLOWANCE
Claims 1-58 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Ericsson’s “Report of email discussions [103bis#34][NR-NTN]” teaches whether satellite beams, satellites or satellite cells are visible from UE perspective, in which case, most of the answers are no. The ZTE answer is yes and indicates that the SSB are visible (See pages 3-5, Q1).
The prior art of Hajir et al. (U.S. PGPub 2022/0030532) teaches a NTN cell may be comprised of one or multiple spot beams, and each satellite in the NTN may have multiple cells. The mapping of spot beams to cells depends on the network implementation. Different configuration for the spot beams are possible based on the relationship between spot beams, synchronization signal blocks (SSBs), and physical cell identifiers (PCIs) (See [0082]).
The prior art of Liberg et al. (U.S. PGPub 2022/0150818) teaches in step 1010, the method comprises obtaining one or more NTN-related metrics for each of a plurality of cells in a non-terrestrial network. The one or more NTN-related metrics obtained in step 1010 may comprise any one or more of the following NTN-related metrics: [0116] a geographical distance between the wireless device and a reference point associated with a respective cell; [0117] a geographical distance between the wireless device and a reference point associated with an Synchronization Signal Block (SSB) beam of a respective New Radio (NR) cell; [0118] a distance between the wireless device and the one or more satellites serving each cell; [0119] a round-trip time (RTT) offered by the one or more satellites serving each cell; [0120] round-trip time (RTT) variations in each cell; a requirement to pre-compensate the RTT by means of Global Navigation Satellite System (GNSS) measurements; [0121] a velocity of the satellite serving each cell; an angle of elevation between the device and the satellite(s) serving each cell; a Doppler shift induced by the satellite serving each cell; [0122] a tracking area code broadcasted by the cell; and [0123] a signal strength/quality offset.
The prior art of Hoang et al. (U.S. PGPub 2022/0159741) teaches determining the SSB timing may include determining, based on SSB timing of different beams, a time at which to monitor different frequencies to detect the SSBs from a beam transmitted by the satellite (See [0101]). The PRACH configuration period may be notified to the WTRU via a SIB1. In an embodiment, the Synchronization Signal Block (SSB) period may be preconfigured or notified to the WTRU via a SIB1 (See [0133]).
The prior art of Wang et al. (Int. Pub. No. WO 2021/063176 A1) teaches the terminal determines first random access information associated with the first SSB. The beam parameters are used to distinguish satellite beams. A preamble is sent to a satellite based on the first random access information. The satellite receives the preamble from the terminal, and determines the first random access information. The satellite determines the beam parameters of the first SSB and the satellite beam associated with the first random access information (See Abstract).
The prior art of Rastegardoost et al. (U.S. PGPub 2021/0051707) teaches  a wireless device receives SIB messages comprising BWPs (See [0251]).
Claims 1-28 appear to be novel and inventive because prior art fails to show or teach detecting a first synchronization signal block (SSB) transmitted by a satellite via a first beam; determining one or more wireless communication parameters associated with the first beam; generating a first mapping between the first SSB and the one or more wireless communication parameters associated with the first beam; and communicating with the satellite based at least in part on the first mapping.
Claims 29-56, 57 and 58 appear to be novel and inventive for reasons similar to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8/26/2022